11/22/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: PR 22-0004



                                       PR 22-0004                                         )

                                                                           rOV 2 2 2922
                                                                                  , trt
                                                                                              !ourt
                                                                                           ra


 IN RE THE MATTER OF THE LICENSE OF
                                                                    ORDER
 SUSAN J. REBECK




       On May 2, 2022, this Court entered an Order admitting Susan J. Rebeck to the active
practice of law after having been on Emeritus status since June 2019. The Order required
Rebeck to submit proof of attendance at thirty hours of approved continuing legal education
to the Board of Continuing Legal Education within six months of the Order.
       Rebeck has moved for waiver of the CLE requirement of the Order, explaining that,
while she has attended one CLE event, she has been unable to fulfill the entire requirement
due to the daily care required for an elderly immediate family member who recently fell
and sustained a traumatic brain injury. Further, Rebeck has one remaining case, and
explains that she "proposes to take no new cases, not to practice law other than this one
case and to surrender her license upon conclusion" of the case.
      The Court expresses its appreciation for Rebeck's efforts to provide pro bono
representation in domestic relations cases. Good cause appearing,
      IT IS ORDERED that the motion for waiver is GRANTED. Susan J. Rebeck's CLE
requirement is waived for the pendency of her final case representation.
      The Clerk shall mail a copy of this Order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this Z.:2-- day of November, 2022.



                                                              Chief Justice
    e 1A1
       '
       Justice




2